GROVER SELLERS           AUSTXX 11.

A




        Honorable Geo. H. Sheppard
        Comptroller of Public Accounts
        Austin, Texas
        Dear Mr. Sheppard:         Opinion No. o-6985
                                   Re: Whether or not the Unemplog-
                                        ment Compensation Commission
                                        may employ a husband whose
                                        wife is employed by another
                                        State department.
                  You request our opinion upon the above-captloned
         subject matter, as follows:
                  "Please refer to your Opinion No. 0-6705 and
             advise whether the Unemployment Compensation Com-
             mission may employ a husband whose wife is emplog-
             ed by another State department.
                  "There is some confusion es to whether the Un-
             employment Compensation Commission 1~ controlled by
             the rider in the appropriation bill.
                  In our Opinion No. 0-6705, to which you refer,
             we quoted the general provision appended to the
             current biennial approprlation for State departments
             (Senate Bill 317, Reg. Sess., 49th Legislature) as
             follows:
                  "None of the foregoing appropriations for sal-
             aries shall be pala or warrants issued therefor by
             the State Comptroller to any employee until the em-
             ployee shall have filed with the head of the depart-
             ment In which he or she is employed an affFdavit
             showing his or her marital status, and if marrted,
             whether or not the spouse of such employee Is also
             employed in one of the Departments of this State
             and the name of the Department where such spouse
             is employed, together with the name of such spouse;
             the head of such department, In addition to the
             statutory affidavit now required to be attached to
             all payrolls, shall also set forth Fn the payroll
             affidavit that all .of his employees have made the
             required affidavit and also set forth the facts of
                                                            -.
                                                                 -.




Honorable Geo. H. Sheppard, page 2          o -6985


   any said relationship employment as disclosed
   by said employees' affidavit, together with the
   name of the department where such spouse is em-
   ployed, and if such relationship employment does
   not exist then said affidavit shall so state,
   and the head of the department and the State
   Comptroller shall not approve for payment or is-
   sue warrants or checks for salaries to either
   the husband or wife where both said husband and
   wife are employed in the departments of this
   State subject, however,to the following provisions.
   *******"

        "The provisions herein shall apply to depart-
   ment heads and members of Commissions but not to
   the manager and matron of the Gorse State Farm.
   The word 'department' as used herein shall mean
   those departments ~named in this Act and the Soil
   Conservation Board and shall not apply to other
   agencies of this State and the employees employ-
   ed thereby."
           Answering one of the inquiries we said In that
opinion:
        "It will be impossible for both of these
   people -- husband and wLfe -- to continue to
   work for the departments in which they are em-
   ployed, or any other of the departments pro-
   vided for in Senate Bill No. 317."
         Your expressed confusion as to whether or not this
rule applies to Texas Unemployment Compensation Commission
arises, no doubt, from the specific general provisions con-
tained in Senate Bill 317 Immediately following the designa-
talonof TEXAS UNEMPLOYMENT COMPENSATION COMMISSION, as fol-
lows:
        "All moneys granted to this State by the
   Federal Government for the administration of
   the Unemployment Compensation Act are hereby
   appropriated to be expended for purposes for
   which such moneys were granted. Notwithstand-
   ing any other provisions of this Act, moneys
   granted for travel shall be expended Fn the
   amounts and in accordance with the standards
   of the Social Security Board and the rules
   and regulations adopted by the Unemployment Com-
   pensation Commisslon to meet such standards. Out
   of state travel expense paid solely from Federal
Honorable Geo. H. Sheppard, page 3          o-6985


    grants and made in accordance with the Federal
    standards as being necessary for proper admlnis-
    tration of the Unemployment Compensation Act do
    not have to have the approval of the Attorney
    General.
         "Salaries of the employees of the Unemploy-
    ment Compensation Commission and members of the
    Commission shall be paid In accordance with agree-
    ments made between the Commission and the Social
    Security Board, but in no case shall such salaries
    be less than those authorized by the Act creating
    the Unemployment Compensation Commission; provided,
    however, there shall be no salary increases to em-
    ployees of the Texas Unemployment Compensation ex-
    cept those that are the result of the orderly ad-
    minLstration of the merit system of personnel ad-
    ministration as required by the Social Security
    Act.
          "It is specifically provided that all moneys
    now on deposit to the credit of the Unemployment
    Compensatlon Fund, and any moneys recelved for the
    credit of such fund, are hereby appropriated for
    the payment of benefits and refunds as authorized
    by the provisions of the Unemploymsnt Compensation
    Law .'
         We find nothing in the last above quoted special
provision that could be construed to except Texas Unemploy-
ment Compensation Commission from the rule announced by us
in our Opinion No. 0-6705.
         There is nothing shown in your Inquiry, or other-
wise known to us, indicating that there is anything In any
of the standards of the Social Security Board, or 1n any
requirement whatsoever of any federal agency that would be
violated by the enforcement of the rule forbidding employ-
ment of both husband and wife in the State departments, and
we express no opinion as to the probable effect of such
requirement, standard or stipulation, if such were present.
           We trust that what we have sald fully answers your
inquiry.
OS-MR-WC                             Very truly yours
                                   ATTORNEY GENERAL OF TEXAS
APPROVED DEC 14, 1945
 s/Grover Sellers                    By s/Ocle Speer
ATTORNEY GENERAL OF TEXAS                 Ocle Speer
Approved Opinion Committee by s/          Assistant
BWB Chairman